UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI53202 (Address of principal executive offices) (Zip code) Rachel A. Spearo U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI53202 (Name and address of agent for service) (414) 765-5384 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2012 Date of reporting period:June 30, 2012 Item 1. Reports to Stockholders. Marketfield Fund Semi-Annual Report June 30, 2012 Investment Adviser Marketfield Asset Management, LLC 292 Madison Avenue 14th Floor New York, New York 10017 www.marketfield.com Table of Contents LETTER TO SHAREHOLDERS 3 EXPENSE EXAMPLE 6 INVESTMENT HIGHLIGHTS 7 SCHEDULE OF INVESTMENTS 9 SCHEDULE OF SECURITIES SOLD SHORT 13 SCHEDULE OF OPTIONS WRITTEN 14 STATEMENT OF ASSETS AND LIABILITIES 15 STATEMENT OF OPERATIONS 16 STATEMENT OF CHANGES IN NET ASSETS 17 FINANCIAL HIGHLIGHTS 18 NOTES TO FINANCIAL STATEMENTS 19 NOTICE OF PRIVACY POLICY & PRACTICES 28 ADDITIONAL INFORMATION 29 Dear Shareholders: For the six months ended June 30, 2012, the Marketfield Fund (the “Fund”) had a total return of +8.77%, compared to +9.49% for the S&P 500 Index (“S&P”).The Fund’s year to date returns as compared to the returns of the S&P were negatively effected in the first quarter by our emerging market short positions.However, the Fund’s emerging market short positions helped the fund to a gain of 1.87% during the second quarter as opposed to a loss of2.75% for the S&P. During the past week, the Brazilian stock market reached a level at which the annual (52 week) loss for a U.S. dollar investor exceeded the decline in the S&P during 2008.We point this out simply because we seem to be the only ones who find this newsworthy. As we have been adamant in our concerns about emerging market prospects for more than 18 months, our highlighting the problems that have arisen might be regarded as a combination of talking our book and self-congratulation.The point, however, is to illustrate just how little attitudes have changed compared with results.Recall that the losses suffered by domestic equity investors in 2008 prompted institutions, retail investors, consultants and advisors to flee U.S. stocks on a broad basis.That trend remains in force, despite U.S. equities, as represented by the S&P, having outperformed those in emerging markets, as represented by the Emerging Markets Index, over one year, three year and five year periods ended June 30, 2012. The widespread affection for emerging market investment is not difficult to understand when looking at performance during the past decade.Between the end of 2002 and the end of 2007, stocks in Brazil (to continue with our current example) provided U.S. dollar investors with total returns in excess of 1,000%.The fact that there was no serious external participation in Brazil’s market during most of that period does not negate the lasting power of the total return data when plugged into asset allocation models.As we have said many times, facts and data exist only in history, whereas the future is entirely hypothetical.Quantitative approaches to investing are necessarily based upon historical occurrences.When long-standing trends are changing, command of historical data becomes as useful as gold bars during a shipwreck. Our main intermediate concerns continue to revolve around the possibility of a financial shock coming from a part of the world that is currently regarded as immune.In this vein, we doubt that it will involve Europe, as many of the darkest scenarios have already arisen in the popular imagination. The conceptual fallacy underlying the risks that concern us consists in the idea that direct government intervention can attenuate structural economic deterioration and produce self-sustaining prosperity.Governments are not economies, nor can they create lasting prosperity for more than a small coterie of the ruling class by redirecting resources that derive from the efforts of their citizens. The notion that the Chinese economy is recession-proof because the Communist Party leaders have policy tools to “stimulate”, i.e., spend, strikes us as fundamentally mistaken.GDP statistics can indeed be elevated by an increase in expenditure by any sectors in the economy.Raw output (which GDP measures) is, however, not always a measure of prosperity or investment opportunity. Output is a valuable measure of economic strength when it occurs in anticipation of or response to a real demand from ultimate consumers of the products and services being produced.GDP provoked by the solipsistic aims of a ruler is waste.The idea that paying people to dig holes and then fill them up (or building more high speed rail links in the Chinese countryside) can stimulate an economy is nonsense.Both can produce temporary elevations of GDP statistics.Period. In both instances, governments would be much better off simply handing out money to the people who would have been employed in the make-work projects.That would at least eliminate the prospect that people would fall into unfilled holes or that maintenance expenditures would have to be allocated for underutilized rail systems (or empty buildings, palaces, opera houses and the like). Direct grants of money to citizens in lieu of putting them to work on uneconomic projects also has the great advantage of allowing the population more leeway to decide what products and services it would actually prefer, rather than those (like high speed trains) that the leaders consider cool.This brings us right back to square one in the debate between economic freedom and government control.If people understood that the economic decisions of the 3 population at large were of unique benefit in guiding the deployment of economic resources, they would also understand that extracting greater shares of those resources through increased taxation and placing the discretion in the hands of governments is ultimately harmful.These are facts that those in power and their minions have no interest in acknowledging. Admirers of dictatorships, of which there are more than a few in the U.S. investment community, like to point out that in systems like China, things get done—there is no gridlock.True enough, but what gets done is not the basis for anything more than a transitory elevation of GDP statistics and the enrichment of those in power. Real prosperity demands the devolution of economic authority to as great a cohort of individual citizens as are able to contribute to productive activity.This process necessarily diminishes the power and privileges of those in and associated with government.Their reluctance to hand over the controls is understandable but tragic nonetheless, as the ultimate harm that results from the misdirection of resources (even with the best of intentions attached) falls almost entirely on those in greatest need of economic advancement.The notorious 1%, so easily demonized in political discourse, is nearly immune to the toxic effects of governments’ economic manipulations. A great deal of our long-term skepticism regarding the investment prospect within the BRIC (Brazil, Russia, India & China) markets is in response to excessive degrees of government economic control in all four cases.Each of the four nations has their own particular form of political interference in economic matters.Now that the migration of manufacturing capacity of the past fifteen years is nearing an end, hypertrophic growth in export and extractive industries is no longer in prospect.Portfolio flows into these markets have thus far taken up much of the slack, but equity performance shortfalls are beginning to have their effects.Fixed income remains the last bastion of capital inflows toward the major emerging markets.It is our sense that, as in the developed world, fewer corporate and sovereign credits will be considered safe as the current cycle progresses.Secondary corporate bond spreads are already beginning to widen. Absent support from external flows of wealth and real economic demand from developed markets, emerging market economies will be called upon to stand on their own insofar as long-term, sustainable growth is concerned.We don’t believe that they have reached a point of economic maturity at which the results will prove satisfactory. In some sense, they are Greece writ large, albeit without the acute issues of sovereign finance.Recall that in the seven years leading up to the 2004 Athens Olympics, Greek GDP handily exceeded world GDP growth.While Chairman Greenspan was lamenting the “jobless recovery” in 2004, Greece was growing at nearly 6%.Their stimulus, aka spending, worked in producing a nice looking string of statistics.Instead of empty airports and idle steel mills, they built beautiful athletic venues.Now they can’t afford the dynamite to blow them up. Effects from the slowdowns in Europe and emerging markets are already filtering through to domestic corporate results.Companies with large export exposures, particularly those tied to industrial and extractive activities overseas have seen substantial, often abrupt declines in equity prices.Our portfolio exposure to these sectors is substantially lower than during the first quarter, and our emphasis remains on companies more reliant on domestic conditions. The great challenge over the next several months will be to try to maintain some distance from the political currents that will undoubtedly dominate the financial media and short-term market movements.As we have said before, our strong feelings about the proper conduct of economic policy do not endow us with any useful insights into political outcomes.We feel that we understand the economic consequences of political actions, but that does not translate into any practical advantages in guessing the results of elections.That is why political forecasting, whether regarding European dissolution, fiscal cliffs or presidential elections does not play a part in our investment process. July 17, 2012 Michael C. Aronstein President 4 The information provided herein represents the opinion of the Portfolio Manager and is not intended to be aforecast of future events, a guarantee of future results, nor investment advice. Mutual fund investing involves risk.Principal loss is possible.The Fund invests in smaller companies, which involve additional risks such as limited liquidity and greater volatility.The Fund invests in foreign securities which involve greater volatility and political, economic and currency risks and differences in accounting methods.These risks are greater for investments in emerging markets.Investments in debt securities typically decrease in value when interest rates rise.This risk is usually greater for longer-term debt securities.Investment by the Fund in lower-rated and non-rated securities presents a greater risk of loss to principal and interest than higher-rated securities.Investments in asset-backed and mortgage-backed securities involve additional risks such as credit risk, prepayment risk, possible illiquidity and default, and increased susceptibility to adverse economic developments.The Fund regularly makes short sales of securities, which involves the risk that losses may exceed the original amount invested, however a mutual fund investor’s risk is limited to the amount invested in a fund.The Fund may also use options and futures contracts, which have the risks of unlimited losses of the underlying holdings due to unanticipated market movements and failure to correctly predict the direction of securities prices, interest rates and currency exchange rates.The investment in options is not suitable for all investors.Investments in absolute return strategies are not intended to outperform stocks and bonds during strong market rallies. Must be preceded or accompanied by the Prospectus. The S&P 500 Index (SPX) is a broad-based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general.The securities holdings and volatility of the Fund differ significantly from the stocks that make up the SPX.The Emerging Markets Index is a float-adjusted market capitalization index that consists of indices in 26 emerging economies.You cannot invest directly in an index. The Fund is distributed by Quasar Distributors, LLC. 5 MARKETFIELD FUND Expense Example (Unaudited) As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, including redemption fees, and (2) ongoing costs, including advisory fees and other fund expenses. The Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund, and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (1/1/12 – 6/30/12). Actual Expenses The first line of the following table provides information about actual account values and actual expenses. Although the Fund charges no sales load, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent. If you request that a redemption be made by wire transfer, currently a $15.00 fee is charged by the Fund’s transfer agent. You will be charged a redemption fee equal to 1.00% of the net amount of the redemption if you redeem your shares of the Fund within sixty days of purchase. IRA accounts will be charged a $15.00 annual maintenance fee. To the extent the Fund invests in shares of exchange-traded funds or other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund. Actual expenses of the underlying funds are expected to vary among the various underlying funds. These expenses are not included in the Example. The Example includes, but is not limited to, advisory fees, fund administration and accounting, custody and transfer agent fees and dividends and interest expense on short positions. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Ending Expenses Paid Account Value Account Value During Period 1/1/12 6/30/12 1/1/12 – 6/30/12* Actual** Hypothetical (5% return before expenses)*** * Expenses, including dividends and interest expense on short positions, are equal to the Fund’s annualized expense ratio of 2.71%, multiplied by the average account value over the period, multiplied by 182/366 to reflect the one-half year period. ** Excluding dividends and interest expense on short positions, your actual cost of investing in the Fund would be $7.89. *** Excluding dividends and interest expense on short positions, your hypothetical cost of investing in the Fund would be $7.62. 6 MARKETFIELD FUND Investment Highlights (Unaudited) The investment objective of the Fund is capital appreciation. The Fund seeks to achieve its investment objective by investing primarily in common and preferred stocks and other equity instruments, bonds and other fixed-income securities, and other investment companies, including exchange-traded funds (“ETFs”), in proportions consistent with the evaluation by Marketfield Asset Management, Inc., the Fund’s investment adviser (the “Adviser”) of their expected risks and returns. In making these allocations, the Adviser considers various factors, including macroeconomic conditions, corporate earnings at a macroeconomic level, anticipated inflation and interest rates, consumer risk and the Adviser’s perception of the outlook of the capital markets as a whole. The Fund’s assets may be allocated between equity securities and fixed-income securities at the discretion of the Adviser. The Fund’s allocation of portfolio assets as of June 30, 2012 is shown below. Allocation of Portfolio Assets % of Net Assets Average Annual Total Returns as of June 30, 2012 Since Inception One Year Three Years (7/31/07) Marketfield Fund 11.07% 15.22% 9.01% S&P 500 Index 5.45% 16.40% 0.87% Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month-end may be obtained by calling 1-888-236-4298. The Fund imposes a 1.00% redemption fee on shares held sixty days or less. Performance quoted does not reflect the redemption fee. If reflected, total returns would be reduced. Investment performance reflects fee waivers in effect. In the absence of such waivers, total returns would be reduced. The returns shown assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The following chart illustrates performance of a hypothetical investment made in the Fund and a broad-based securities index on the Fund’s inception date. The chart does not reflect any future performance. (continued) 7 MARKETFIELD FUND Investment Highlights (continued) (Unaudited) The S&P 500 Index includes 500 common stocks, most of which are listed on the New York Stock Exchange. The Index is a market capitalization-weighted index representing approximately two-thirds of the total market value of all domestic common stocks. One cannot invest directly in an index. Growth of $10,000 Investment * Inception Date 8 MARKETFIELD FUND Schedule of Investments June 30, 2012 (Unaudited) Shares Value COMMON STOCKS 70.21% Building Material and Garden Equipment and Supplies Dealers 4.38% Fastenal Co. $ Home Depot, Inc. (c) Sherwin-Williams Co. (c) Chemical Manufacturing 3.52% BASF SE (a) Colgate-Palmolive Co. Fuchs Petrolub AG (a) Clothing and Clothing Accessories Stores 4.14% Nordstrom, Inc. Ross Stores, Inc. (c) TJX Companies, Inc. (c) Computer and Electronic Product Manufacturing 1.69% FANUC Corp. (a) Teradata Corp. (b) Construction of Buildings 9.42% Buzzi Unicem SpA (a)(b) CRH PLC (a) DR Horton, Inc. Ryland Group, Inc. (c) Toll Brothers, Inc. (b)(c) Wolseley PLC (a) Couriers and Messengers 1.26% FedEx Corp. (c) Credit Intermediation and Related Activities 3.47% Fifth Third Bancorp Governor & Company of the Bank of Ireland - ADR Governor & Company of the Bank of Ireland - Ordinary Stock (a)(b) Wells Fargo & Co. (c) Food and Beverage Stores 1.08% Whole Foods Market, Inc. (c) The accompanying notes are an integral part of these financial statements. 9 MARKETFIELD FUND Schedule of Investments (continued) June 30, 2012 (Unaudited) Shares Value Food Manufacturing 1.97% Hershey Co. $ HJ Heinz Co. (c) Food Services and Drinking Places 2.40% Buffalo Wild Wings, Inc. Chipotle Mexican Grill, Inc. (b)(c) General Merchandise Stores 2.45% Costco Wholesale Corp. (c) Tractor Supply Co. (c) Machinery Manufacturing 5.28% Cummins, Inc. (c) General Electric Co. Ingersoll-Rand PLC (a) National Oilwell Varco, Inc. Merchant Wholesalers, Durable Goods 1.46% Beacon Roofing Supply, Inc. (b) Miscellaneous Manufacturing 0.87% 3M Co. Motor Vehicle and Parts Dealers 0.91% AutoNation, Inc. (b) Nonmetallic Mineral Product Manufacturing 4.22% Eagle Materials, Inc. (c) USG Corp. (b)(c) Wienerberger AG (a) Nonstore Retailers 2.93% Amazon.com, Inc. (b)(c) eBay, Inc. (b)(c) Primary Metal Manufacturing 3.69% Carpenter Technology Corp. (c) Precision Castparts Corp. (c) Steel Dynamics, Inc. The accompanying notes are an integral part of these financial statements. 10 MARKETFIELD FUND Schedule of Investments (continued) June 30, 2012 (Unaudited) Shares Value Professional, Scientific, & Technical Services 3.20% Bilfinger Berger SE (a) $ priceline.com, Inc. (b)(c) Rail Transportation 3.28% Norfolk Southern Corp. (c) Union Pacific Corp. (c) Real Estate 1.09% Zillow, Inc. (b) Textile Product Mills 1.44% Mohawk Industries, Inc. (b) Transportation Equipment Manufacturing 1.61% Continental AG (a)(b) ElringKlinger AG (a) C13,563,237 Truck Transportation 4.45% JB Hunt Transport Services, Inc. Landstar System, Inc. Old Dominion Freight Line, Inc. (b)(c) TOTAL COMMON STOCKS (Cost $1,297,959,249) REAL ESTATE INVESTMENT TRUSTS 0.97% Rayonier, Inc. TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $19,455,960) EXCHANGE-TRADED FUNDS 15.59% iShares Dow Jones U.S. Home Construction Index Fund iShares Dow Jones U.S. Transportation Average Index Fund (c)(d) iShares MSCI Mexico Investable Market Index Fund iShares Russell 2000 Index Fund SPDR S&P Homebuilders ETF SPDR KBW S&P Regional Banking ETF (d) SPDR S&P Retail ETF TOTAL EXCHANGE-TRADED FUNDS (Cost $304,680,451) The accompanying notes are an integral part of these financial statements. 11 MARKETFIELD FUND Schedule of Investments (continued) June 30, 2012 (Unaudited) Contracts Value PURCHASED OPTIONS 0.69% Call Options 0.04% iShares MSCI Emerging Markets Index Expiration: July, 2012, Exercise Price: $41.00 $ Put Options 0.65% IBM Corp. Expiration: October, 2012, Exercise Price: $190.00 iShares MSCI Emerging Markets Index Expiration: July, 2012, Exercise Price: $37.00 iShares MSCI Emerging Markets Index Expiration: July, 2012, Exercise Price: $39.00 iShares Barclays 20+ Year Treasury Bond Fund Expiration: July, 2012, Exercise Price: $125.00 iShares FTSE China 25 Index Expiration: July, 2012, Exercise Price: $32.00 Market Vectors Gold Miners ETF Expiration: August, 2012, Exercise Price: $42.50 TOTAL PURCHASED OPTIONS (Cost $38,968,960) Shares SHORT-TERM INVESTMENTS 9.01% AIM STIT — Treasury Portfolio TOTAL SHORT-TERM INVESTMENTS (Cost $185,372,230) Total Investments (Cost $1,846,436,850) 96.47% Other Assets in Excess of Liabilities 3.53% TOTAL NET ASSETS 100.00% $ Percentages are stated as a percent of net assets. ADRAmerican Depository Receipt (a) Foreign issued security. (b) Non-income producing security. (c) All or a portion of this security is pledged as collateral for short positions. (d) Affiliated company. The accompanying notes are an integral part of these financial statements. 12 MARKETFIELD FUND Schedule of Securities Sold Short June 30, 2012 (Unaudited) Shares Value Baidu, Inc.(1) $ Barrick Gold Corp.(1) Central Fund of Canada Ltd.(1)(3) CNOOC Ltd.(1) Coach, Inc. Franklin Resources, Inc. General Motors Co. Grupo Financiero Galicia SA(1) ICICI Bank Ltd.(1) iShares Dow JPMorgan USD Emerging Markets Bond Fund(2)(4) iShares FTSE China 25 Index Fund(2) iShares MSCI Brazil Index Fund(2) iShares MSCI South Africa Index Fund(2) Leucadia National Corp. LVMH Moet Hennessy(1) Market Vectors Russia ETF(2) Oracle Corp. Ping An Insurance Group Co.(1) Powershares QQQ(2) Silver Wheaton Corp.(1) Viterra, Inc.(1) WisdomTree India Earnings Fund(2) Total Securities Sold Short (Proceeds $693,635,228) $ Foreign issued security. Exchange-traded fund. Closed-end fund. Non-income producing security. The accompanying notes are an integral part of these financial statements. 13 MARKETFIELD FUND Schedule of Options Written June 30, 2012 (Unaudited) Contracts Value CALL OPTIONS IBM Corp. Expiration: October, 2012, Exercise Price: $200.00 $ Market Vectors Gold Miners ETF Expiration: August, 2012, Exercise Price: $47.00 Total Options Written (Premiums received $3,339,403) $ The accompanying notes are an integral part of these financial statements. 14 MARKETFIELD FUND Statement of Assets and Liabilities June 30, 2012 (Unaudited) Assets Investments, at value Unaffiliated issuers (cost $1,739,200,838) $ Affiliated issuers (cost $107,236,012) Total investments, at value (cost $1,846,436,850) Cash Deposit for short sales at broker Receivable for investments sold Receivable for Fund shares issued Dividends and interest receivable Other assets and prepaid expenses Total Assets Liabilities Securities sold short, at market value (proceeds $693,635,228) Options written, at value (premiums received $3,339,403) Payable for investments purchased Payable to Adviser Payable for Fund shares redeemed Payable to affiliates Dividends payable on short positions Accrued expenses and other liabilities Total Liabilities Net Assets $ Net Assets Consist Of: Paid-in capital Accumulated net investment loss ) Accumulated net realized gain Net unrealized appreciation (depreciation) on: Investments Foreign currency translation ) Purchased options ) Written options Securities sold short Net Assets $ Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, redemption price and offering price per share(1) If applicable, redemption price per share may be reduced by a 1.00% redemption fee for shares redeemed within sixty days of purchase. The accompanying notes are an integral part of these financial statements. 15 MARKETFIELD FUND Statement of Operations For the Six Months Ended June 30, 2012 (Unaudited) Investment Income Dividend income(1) Unaffiliated issuers $ Affiliated issuers Interest income Total Investment Income Expenses Advisory fees Dividends on short positions Interest expense Administration fees Fund accounting fees Transfer agent fees and expenses Federal and state registration fees Custody fees Audit and tax fees Reports to shareholders Legal fees Trustees’ fees and related expenses Chief Compliance Officer fees and expenses Other expenses Total Expenses Net Investment Loss ) Realized and Unrealized Gain (Loss) on Investments Net realized gain (loss) from unaffiliated issuers: Investments Foreign currency translation ) Purchased options Futures contracts closed ) Written options Short transactions Net realized gain on investments Change in net unrealized appreciation (depreciation) on: Investments Foreign currency translation ) Futures contracts ) Purchased options ) Written options ) Short transactions ) Net Realized and Unrealized Gain on Investments Net Increase in Net Assets from Operations $ Net of withholding taxes of $482,501. The accompanying notes are an integral part of these financial statements. 16 MARKETFIELD FUND Statement of Changes in Net Assets For Six Months Ended June 30, 2012 For Year Ended (Unaudited) December 31, 2011 From Operations Net investment loss $ ) $ ) Net realized gain (loss) from unaffiliated issuers: Investments ) Foreign currency translation ) ) Purchased options ) Written options Futures contracts closed ) Short transactions Net realized gain (loss) on investments ) Change in net unrealized appreciation (depreciation) on: Investments ) Foreign currency translation ) Futures contracts ) Purchased options ) Written options ) Short transactions ) Net increase in net assets from operations From Capital Share Transactions Proceeds from shares sold Payments for shares redeemed* ) ) Net increase in net assets from capital share transactions Total increase in net assets Net Assets: Beginning of period End of period $ $ Accumulated net investment loss $ ) $ ) *Net of redemption fees of $ $ The accompanying notes are an integral part of these financial statements. 17 MARKETFIELD FUND Financial Highlights Per Share Data for a Share Outstanding Throughout Each Period Six Months Period from Year Period Ended Year Ended Year Ended June 1, 2009 to Ended Ended June 30, 2012 December 31, December 31, December 31, May 31, May 31, (Unaudited) Net Asset Value, Beginning of Period $ Income (loss) from investment operations: Net investment loss ) Net realized and unrealized gain (loss) on investments ) Total from investment operations ) Less distributions paid: From net investment Income — — ) — — — From net realized gain on investments — — ) — — Total distributions paid — — ) — — Paid-in capital from redemption fees (Note 2) — Net Asset Value, End of Period $ Total Return(2) % )% % Supplemental Data and Ratios: Net assets at end of period (000’s) $ Ratio of expenses to average net assets: Before waivers, reimbursements and recoupments of expenses(3) % % % %(4) % % Excluding dividends and interest expense on short positions(3) % After waivers, reimbursements and recoupments of expenses(3) % % % %(4) % % Excluding dividends and interest expense on short positions(3) % Ratio of net investment loss to average net assets: Before waivers, reimbursements and recoupments of expenses(3)(5) )% )% )% )%(6) )% )% After waivers, reimbursements and recoupments of expenses(3)(5) )% )% )% )%(6) )% )% Portfolio turnover rate(2) % The Fund commenced operations on July 31, 2007. Not annualized for periods less than a full year.The total return shown for the year ended May 31, 2009 and the period ended December 31, 2009, reflect the total return while the Fund was taxed as a C corporation (see Note 2f). Annualized for periods less than one year. Includes tax expense. The net investment loss ratios include dividends and interest expense on short positions. The net investment loss ratios include tax expense. Rounds to less than 0.5 cent per share. The accompanying notes are an integral part of these financial statements. 18 MARKETFIELD FUND Notes to Financial Statements June 30, 2012 (Unaudited) Organization Trust for Professional Managers (the “Trust”) was organized as a Delaware statutory trust under a Declaration of Trust dated May 29, 2001. The Trust is registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as an open-end management investment company. Marketfield Fund (the “Fund”) represents a distinct series with its own investment objectives and policies within the Trust. The investment objective of the Fund is capital appreciation. The Trust may issue an unlimited number of shares of beneficial interest at $0.001 par value. The assets of the Fund are segregated, and a shareholder’s interest is limited to the Fund in which shares are held. The Fund commenced operations on July 31, 2007. Costs incurred by the Fund in connection with the organization, registration and the initial public offering of shares were paid by Marketfield Asset Management, LLC (the “Adviser”). Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the Fund in the preparation of the financial statements. These policies are in conformity with generally accepted accounting principles in the United States of America (“GAAP”). (a) Investment Valuation Each security owned by the Fund that is listed on a securities exchange is valued at its last sale price on that exchange on the date as of which assets are valued. When the security is listed on more than one exchange, the Fund will use the price of the exchange that the Fund generally considers to be the principal exchange on which the stock is traded. Fund securities listed on the NASDAQ Stock Market, Inc. (“NASDAQ”) will be valued at the NASDAQ Official Closing Price (“NOCP”), which may not necessarily represent the last sale price. If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation. If there has been no sale on such exchange or on NASDAQ on such day, the security is valued at the mean between the bid and asked prices on such day. Debt securities other than short-term instruments are valued at the mean between the closing bid and asked prices provided by a pricing service (the “Pricing Service”). If the closing bid and asked prices are not readily available, the Pricing Service may provide a price determined by a matrix pricing method or other analytical pricing models. Short-term debt securities, such as commercial paper, bankers acceptances and U.S. Treasury Bills, having a maturity of less than 60 days are valued at amortized cost. If a short-term debt security has a maturity of greater than 60 days, it is valued at market price. Foreign securities are valued at the last current sale price on the principal exchange.As a result, it is possible that the value of foreign securities may be materially affected by events occurring before the Fund’s pricing time (close of the New York Stock Exchange (“NYSE”)) but after the close of the primary market or exchange on which the security is traded.Securities for which market quotations have been materially affected by events occurring before the close of NYSE but after the close of the securities’ primary markets, are valued at fair value as determined in good faith according to procedures approved by the Trust’s Board of Trustees. Exchange-traded options are valued at the composite price, using the National Best Bid and Offer quotes (“NBBO”). NBBO consists of the highest bid price and lowest ask price across any of the exchanges on which an option is quoted, thus providing a view across the entire U.S. options marketplace. Specifically, composite pricing looks at the last trades on the exchanges where the options are traded. If there are no trades for the option on a given business day, composite option pricing calculates the mean of the highest bid price and lowest ask price across the exchanges where the option is traded. Futures contracts are valued at the last sale price at the close of trading on the relevant exchange or board of trade. If there was no sale on the applicable exchange or board of trade on such day, they are valued at the average of quoted bid and asked prices as of the close of such exchange or board of trade. 19 MARKETFIELD FUND Notes to Financial Statements (continued) June 30, 2012 (Unaudited) When market quotations are not readily available, any security or other financial instrument is valued at its fair value as determined under procedures approved by the Trust’s Board of Trustees. These fair value procedures will also be used to price a security when corporate events, events in the securities market and/or world events cause the Adviser to believe that a security’s last sale price may not reflect its actual market value. The intended effect of using fair value pricing procedures is to ensure that the Fund is accurately priced. The Fund follows the FASB ASC Topic 820 hierarchy, under which various inputs are used in determining the value of the Fund’s investments. The basis of the hierarchy is dependent upon various “inputs” used to determine the value of the Fund’s investments.These inputs are summarized in the three broad Levels listed below: Level 1 — Quoted prices in active markets for identical securities. Level 2 — Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 — Significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments.) The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used in valuing the Fund’s investments carried at fair value as of June 30, 2012: Level 1* Level 2 Level 3 Total Assets: Equity Common Stocks $ $
